Exhibit 10.3

LOGO [g273040pic-001.jpg]

SUBSCRIPTION ESCROW AGREEMENT

This SUBSCRIPTION ESCROW AGREEMENT, dated as of December 20, 2011 (together with
Schedule A and Schedule B hereto, this “Agreement”), is by and among Ampio
Pharmaceuticals, Inc., a Delaware corporation, with principal offices located at
5445 DTC Parkway, Suite 925, Greenwood Village, Colorado 80111 (the “Company”);
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, a New York limited liability trust
company, with principal offices located at 6201 15th Avenue, Brooklyn, New York,
11219 (“Escrow Agent”); and Fordham Financial Management, Inc., a Colorado
corporation, with principal offices located at 14 Wall Street, New York, New
York 10005, as representative for the placement agents named in the Placement
Agent Agreement (the “Placement Agent”).

WHEREAS, the Company intends to sell and issue to certain investors (the
“Offering”) pursuant to the terms and conditions of a Placement Agent Agreement
with the Placement Agents and Subscription Agreements to be entered into with
the purchasers identified therein (each a “Purchaser” and, collectively, the
“Purchasers”), up to an aggregate of 2,220,255 shares of common stock (the
“Shares”), $0.0001 par value per share (the “Common Stock”) of the Company;

WHEREAS, in connection with the Offering, the Shares are being offered, at a
price of $4.25 per share (the “Offering Price”), and the Company proposes to
sell $9,436,084 (the “Offering Amount”); and

WHEREAS, proceeds received from subscriptions for the Financing shall be held in
escrow by the Escrow Agent in an account established with JP Morgan Chase Bank
(the “Bank”) pending a Closing (as defined below).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:

 

1. Definitions. The following terms shall have the meanings indicated or
referred to below, inclusive of their singular and plural forms, except where
the context requires otherwise. Unless the context requires otherwise, all
references to “years,” “months,” or “days” shall mean “calendar years,”
“calendar months,” and “calendar days.” References in this Agreement to
“including” shall mean “including, without limitation,” whether or not so
specified. Any term not defined below which is initially capitalized in this
Agreement shall have the meaning ascribed to it in this Agreement.

“Affiliate” means, with respect to any person, (a) a person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such person, (b) any person of which such person is
the beneficial owner of a

 

1



--------------------------------------------------------------------------------

twenty-five percent (25%) or greater interest, or (c) any person which acquires
all or substantially all of the assets of such person. A person is deemed to
control another person if such person, directly or indirectly, has the power to
direct the management, operations or business of such person. The term
“beneficial owner” is to be determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934, as amended.

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in the State of New York are authorized or obligated
by law or executive order to close.

“Closing” shall mean each closing conducted by the Company and the Placement
Agent with respect to the sale of the Shares.

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement (it being understood and agreed that any interest
thereon is not included within the Escrow Funds).

“Joint Written Direction” shall mean a written direction executed and delivered
by the Company and the Placement Agent, directing the Escrow Agent to disburse
all or a portion of the Escrow Funds or otherwise directing any party hereto to
take or refrain from taking an action pursuant to this Agreement. Any Joint
Written Direction relating to a disbursement of Escrow Funds shall certify with
reasonable detail satisfactory to Escrow Agent in its sole discretion (i) that
the Company has received and accepted subscription agreements (and the
accompanying payments have been deposited in the Escrow Funds and have cleared)
equal to the Offering Amount, and (ii) its instructions as to the payment of the
subscription proceeds. Each Joint Written Direction shall be accompanied by the
documents set forth in Schedule B hereto.

“Termination Date” shall mean the date on which the Offering Amount has been
sold or January 15, 2011, whichever event occurs first; provided, however, that
the Company may extend the preceding date in this definition for up to thirty
(30) days upon delivery of a Joint Written Direction to Escrow Agent.

 

2. Appointment of Escrow Agent. The Company and the Placement Agent hereby
appoint Escrow Agent as escrow agent in accordance with the terms and conditions
set forth herein, and Escrow Agent hereby accepts such appointment.

 

3.

Delivery of Subscription Proceeds. All checks, drafts, or other instruments or
wire transfer funds received from Purchasers as payment for the Shares will be
promptly delivered by the Company to Escrow Agent for deposit with the Bank in
accordance with Section 4 below. All checks, drafts or other instruments (as the
case may be) will be made payable to “American Stock Transfer & Trust Company,
LLC, as Escrow Agent for Ampio Pharmaceuticals, Inc.” The Company will provide
to the Escrow Agent, and update from time to time as soon as is practicable
prior to issuing the Escrow Agent any written instructions (including any Joint
Written Direction) regarding the payment of subscription proceeds, a chart
setting forth, as to each Purchaser, his name, address, social security number
or employer identification number, amount of Shares purchased,

 

2



--------------------------------------------------------------------------------

  and the amount paid, and to be paid, in connection with such purchase. The
Bank and Escrow Agent are hereby empowered on behalf of the Company to endorse
and collect in the banking system all checks, drafts, wire funds transfers,
promissory notes or other instruments received on account of purchases of the
Shares.

 

4. Escrow Agent to Hold and Disburse Funds. The Escrow Agent will deposit all
Escrow Funds with the Bank in a segregated bank account in the name of Escrow
Agent and established for the benefit of the Purchasers and the Company and
direct the Bank to disburse all Escrow Funds upon receipt of Joint Written
Direction as follows:

 

  (a) If, prior to the Termination Date, the Bank has received Escrow Funds
equal to or greater than the proceeds from the sale of the Offering Amount (and
such Escrow Funds equaling or exceeding the proceeds from the sale of the
Offering Amount are cleared no later than ten (10) Business Days following the
Termination Date), the Escrow Agent shall, pursuant to a Joint Written
Direction, direct the Bank to pay such Escrow Funds to the Company within five
(5) Business Days of receipt of such Joint Written Direction. Thereafter, in
respect to any additional Escrow Funds held by the Bank prior to the Termination
Date (which are cleared no later than ten (10) Business Days following the
Termination Date), the Escrow Agent shall, pursuant to one or more Joint Written
Directions, direct the Bank to pay such Escrow Funds to the Company at one or
more subsequent Closings within five (5) Business Days of receipt of such Joint
Written Direction. If, subsequent to any Closing, the Escrow Agent shall not
have received a Joint Written Direction in accordance with the preceding
sentence addressing the disposition of any remaining Escrow Funds (which Escrow
Funds are received prior to the Termination Date and cleared no later than ten
(10) Business Days following the Termination Date), the Escrow Agent shall
direct the Bank to return the remaining Escrow Funds to the appropriate
Purchasers within five (5) Business Days of the end of such ten (10) Business
Day time period (or within five (5) Business Days of the Termination Date, if
all such Escrow Funds are cleared by the Termination Date).

 

  (b) (i) If no Closing has taken place within fifteen (15) Business Days of the
Termination Date, the Escrow Agent shall direct the Bank to return all Escrow
Funds to the Purchasers within five (5) Business Days of such fifteen
(15) Business Day time period or (ii) if the Company or the Placement Agent
notify the Escrow Agent in writing at any earlier time that no Closing will take
place, the Escrow Agent shall return all Escrow Funds to the Purchasers within
five (5) Business Days of such written notification.

 

  (c) If, prior to the Termination Date, the Bank has not received Escrow Funds
at least equaling the proceeds from the sale of the Offering Amount have been
received by the Termination Date, but have not cleared no later than ten
(10) Business Days following the Termination Date), the Escrow Agent shall
direct the Bank to return all Escrow Funds to the Purchasers within five
(5) Business Days of the end of such ten (10) Business Day time period (or
within five (5) Business Days of the Termination Date, if all such Escrow Funds
are cleared by the Termination Date).

 

3



--------------------------------------------------------------------------------

  (d) If any amount of Escrow Funds was returned to Escrow Agent as
undeliverable following the operation of Section 4(a), Section 4(b) and
Section 4(c) above, Escrow Agent, in addition to its other rights herein,
(x) (A) may maintain and manage such Escrow Funds for such period of time as it
determines may be necessary or appropriate, including in accordance with
applicable state escheatment and unclaimed property laws, as determined by
Escrow Agent in its sole discretion and (B) shall have the right to escheat any
such Escrow Funds pursuant to applicable state escheatment and unclaimed
property laws and, in such case, shall remit such Escrow Funds (less any fees,
costs, expenses or other amounts due to Escrow Agent or any other Indemnified
Party (as defined below) hereunder (to the extent Rule 15c2-4 under the
Securities Exchange Act of 1934, as amended, permits) and interest on such
Escrow Funds, which shall be payable in accordance with Section 6 hereof in the
case of interest, and otherwise to Escrow Agent or any other Indemnified Party
(as defined below) in accordance with this Agreement (including Schedule A
hereto)) to any relevant competent authority and (y) may take any other action
permitted by this Agreement, including Section 5, Section 7 and Section 10 of
this Agreement.

Any payments by the Bank or the Escrow Agent to a Purchaser pursuant to the
terms of this Agreement shall be made by check or wire payable to the order of
such Purchaser.

All disbursements of Escrow Funds in Section 4(a) (to the Company) and
Section 4(d) above shall be subject to the fees, costs, expenses and other
amounts due to Escrow Agent and any other Indemnified Party (as defined below)
hereunder.

 

5. Suspension of Performance; Disbursement into Court. If, at any time,
(i) there shall exist any dispute between or among the Company and the Placement
Agent with respect to the holding or disposition of all or any portion of the
Escrow Funds or any other obligations of Escrow Agent hereunder, (ii) Escrow
Agent is unable to determine, to Escrow Agent’s sole satisfaction, the proper
disposition of all or any portion of the Escrow Funds or Escrow Agent’s proper
actions with respect to its obligations hereunder, or (iii) the Company has not,
within thirty (30) days of the furnishing by Escrow Agent of a notice of
resignation pursuant to Section 7 hereof, appointed a successor escrow agent to
act hereunder (which such successor escrow agent has accepted such appointment),
then Escrow Agent may, in its sole discretion, take either or both of the
following actions:

 

  (a) suspend the performance of any of its obligations (including any
disbursement obligations) under this Agreement until such dispute or uncertainty
shall be resolved to the sole satisfaction of Escrow Agent or until a successor
escrow agent shall have been appointed (as the case may be).

 

  (b)

petition (by means of an interpleader action or any other appropriate method)
any court of competent jurisdiction in any venue convenient to Escrow Agent, for
instructions with respect to such dispute or uncertainty, and to the extent
required or permitted by law, pay into such court, for holding and disposition
in accordance with the instructions of such court, all Escrow Funds, after
deduction and payment to Escrow Agent of all fees, costs and expenses (including
court costs and expenses

 

4



--------------------------------------------------------------------------------

  and attorneys’ fees) or any other amount payable to, incurred by, or expected
to be incurred by Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder (in each case, to the extent Rule
15c2-4 of the Securities Exchange Act of 1934, as amended, permits).

Escrow Agent shall have no liability to the Company or the Placement Agent, or
to their respective shareholders, partners, or members, officers or directors,
employees, Affiliates or any other person with respect to any such suspension of
performance or disbursement into court (including any disbursement obligations
hereunder), specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of Escrow Funds or any delay in or with respect to any other action
required or requested of Escrow Agent.

 

6. Funds. Escrow Agent is herein directed and instructed to hold the Escrow
Funds in a demand deposit account. Escrow Agent shall be entitled to retain any
interest earned on the Escrow Funds.

 

7. Termination of Agreement; Resignation of Agent. Upon the first to occur of
(i) the disbursement of all amounts in the Escrow Funds in accordance with this
Agreement (including Section 4(d) and the operation of applicable state
escheatment and unclaimed property laws) or (ii) the resignation of Escrow
Agent, Escrow Agent shall be released from its obligations hereunder and Escrow
Agent shall have no further obligation or liability whatsoever with respect to
this Agreement or the Escrow Funds. The obligations of the Company continue to
exist notwithstanding the termination or discharge of Escrow Agent’s obligations
or liabilities hereunder until the obligations of the Company have been fully
performed.

Escrow Agent may resign at any time and be discharged from its duties as Escrow
Agent hereunder by giving the Company and the Placement Agent at least ten
(10) days’ notice thereof. Upon any such notice of resignation, the Company and
the Placement Agent shall jointly issue to Escrow Agent a Joint Written
Direction authorizing redelivery of the Escrow Funds to a depository that has
been retained as successor to Escrow Agent hereunder prior to the effective date
of such resignation. As soon as practicable after its resignation, Escrow Agent
shall turn over to such successor escrow agent all monies and property held
hereunder upon presentation of the document appointing the new escrow agent and
such escrow agent’s acceptance thereof, and after deduction and payment (to the
extent Rule 15c2-4 under the Securities Exchange Act of 1934, as amended,
permits) to the retiring Escrow Agent of all fees, costs and expenses (including
court costs and expenses and attorneys’ fees) or any other amount payable to,
incurred by, or expected to be incurred by the retiring Escrow Agent in
connection with the performance of its duties and the exercise of its rights
hereunder.

After any retiring Escrow Agent’s resignation, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Agreement. Any corporation or other entity
into which Escrow Agent may be merged or converted or with which it may be
merged or consolidated, or any other entity to which all or a majority of all of
Escrow Agent’s escrow business may be transferred by sale of assets or
otherwise, shall be Escrow Agent under this Agreement without further act or
consent of any party hereto.

 

5



--------------------------------------------------------------------------------

8. Liability of Escrow Agent.

 

  (a) Escrow Agent shall have no duties or responsibilities other than the
ministerial duties as expressly set forth herein and no other duties and
obligations shall be implied (fiduciary or otherwise). Escrow Agent shall have
no duty to enforce any obligation of any person to make any payment or delivery,
or to direct or cause any payment or delivery to be made, or to enforce any
obligation of any person to perform any other act. Escrow Agent shall be under
no liability to the other parties hereto or to anyone else by reason of any
failure on the part of any party hereto or any maker, guarantor, endorser or
other signatory of any document or any other person to perform such person’s
obligations under any such document. Except for amendments to this Agreement
referred to below, and except for instructions given to Escrow Agent pursuant to
a Joint Written Direction, Escrow Agent shall not be obligated to recognize any
agreement between any and all of the persons referred to herein, notwithstanding
that references thereto may be made herein and whether or not it has knowledge
thereof. In the event of any conflict between the terms and provisions of this
Agreement and any other agreement, as to Escrow Agent, the terms and conditions
of this Agreement shall control subject to Section 28 hereof.

 

  (b) Escrow Agent shall not be liable to the Company or the Placement Agent or
to anyone else for any action taken or omitted by it in good faith except to the
extent that a court of competent jurisdiction determines that Escrow Agent’s
gross negligence or willful misconduct was the primary cause of any loss to the
Company or the Placement Agent. In no event shall Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages of any kind
whatsoever (including lost profits), even if Escrow Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action. The
officers, directors, members, partners, trustees, employees, agents, attorneys
or other representatives and Affiliates of Escrow Agent owe no duty or
obligation to any party hereunder and shall have no liability to any person by
reason of any error of judgment, for any act done or not done, for any mistake
of fact or law, or otherwise. Escrow Agent may rely conclusively, and shall be
protected in acting, upon any order, notice, instruction (including a Joint
Written Direction (such as a wire transfer instruction)), request, demand,
certificate, opinion or advice of counsel (including counsel chosen by Escrow
Agent), statement, instrument, report or other paper or document (not only as to
its due execution and the validity (including the authority of the person
signing or presenting the same) and effectiveness of its provisions, but also as
to the truth and acceptability of any information therein contained), which is
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms thereof, unless evidenced by a writing delivered to Escrow
Agent signed by the proper party or parties and, if the duties or rights of
Escrow Agent are affected, unless it shall give its prior written consent
thereto.

 

6



--------------------------------------------------------------------------------

  (c) Escrow Agent shall not be obligated to take any legal or other action or
commence any proceeding in connection with the Escrow Funds, any account in
which Escrow Funds are deposited, this Agreement or any other agreement, or to
appear in, prosecute or defend any such legal action or proceeding (whether or
not it shall have been furnished with acceptable indemnification and
advancement). Escrow Agent may consult legal counsel selected by it in the event
of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute or question involving any party hereto, and shall incur no liability and
shall be fully indemnified from any liability whatsoever in acting in accordance
with the opinion or instruction of such counsel. The Company shall promptly pay,
upon demand, the reasonable fees, costs and expenses of any such counsel.

 

  (d) Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form of, or the execution, validity, value or genuineness of, any document
or property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall Escrow Agent be responsible or liable to the
other parties hereto or to anyone else in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property or this Agreement.
Escrow Agent shall have no responsibility with respect to the use or application
of any Escrow Funds paid by Escrow Agent pursuant to the provisions hereof.
Escrow Agent shall have no duty to solicit any payment which may be due to be
paid in Escrow Funds or to confirm or verify the accuracy or correctness of any
amounts delivered in accordance with this Agreement or the calculation of the
Offering Amount in respect to the Escrow Funds. Escrow Agent shall not be liable
to the Company or to anyone else for any loss which may be incurred by reason of
any investment of any monies which it holds hereunder.

 

  (e) Escrow Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by Escrow Agent does not
exist or has not occurred, without incurring liability to the other parties
hereto or to anyone else for any action taken or omitted, or any action suffered
by it to be taken or omitted, in good faith, in reliance upon such assumption.

 

  (f)

Escrow Agent is authorized, in its sole discretion, to comply with orders issued
or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court’s jurisdiction in the matter. If any
portion of the Escrow Funds is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, judgment or decree shall be made or entered by any court
affecting such property or any part thereof, then and in any such event, Escrow
Agent is authorized, in its sole discretion, to rely upon and comply with any
such order, writ, judgment or decree which it is advised by legal counsel
selected by it is binding upon it without the need for appeal or other action;
and if Escrow Agent complies

 

7



--------------------------------------------------------------------------------

  with any such order, writ, judgment or decree, it shall not be liable to any
of the parties hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.

 

9. Indemnification of Escrow Agent. From and at all times after the date of this
Agreement, the Company shall, to the fullest extent permitted by law, defend,
indemnify and hold harmless Escrow Agent and each director, officer, member,
partner, trustee, employee, attorney, agent and Affiliate of Escrow Agent
(collectively, the “Indemnified Parties”) against any and all actions, claims
(whether or not valid), losses, damages, liabilities, costs, penalties,
settlements, judgments and expenses of any kind or nature whatsoever (including
costs and expenses and reasonable attorneys’ fees) incurred by or asserted
against any of the Indemnified Parties from and after the date hereof, whether
direct, indirect or consequential, as a result of, in connection with, or
arising from or in any way relating to any claim, demand, suit, action or
proceeding (including any inquiry or investigation) by any person, including the
Company and/or the Placement Agent, whether threatened or initiated, asserting a
claim for any legal or equitable remedy against any person (whether it is an
Indemnified Party or not) under any statute or regulation, including any federal
or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transactions contemplated herein or relating hereto (including tax reporting or
withholding or the enforcement of any rights or remedies under or in connection
with this Agreement), whether or not any such Indemnified Party is a party to
any such action, proceeding, suit or the target of any such inquiry or
investigation (without derogation of any other indemnity afforded to Escrow
Agent); provided, however, that no Indemnified Party shall have the right to be
indemnified hereunder for any liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted solely
from the gross negligence or willful misconduct of such Indemnified Party. Each
Indemnified Party shall, in its sole discretion, have the right to select and
employ separate counsel with respect to any action or claim brought or asserted
against it, and the reasonable fees, costs and expenses of such counsel shall be
paid, upon demand, by the Company.

 

10.

Fees, Costs and Expenses of Escrow Agent. The Company shall compensate Escrow
Agent for its services hereunder in accordance with Schedule A attached hereto
and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket costs and expenses, including attorneys’ fees, travel expenses,
telephone and facsimile transmission costs, postage (including express mail and
overnight delivery charges), copying charges and the like. The additional
provisions and information set forth on Schedule A hereto are hereby
incorporated by this reference, and form a part of this Agreement. All of the
compensation and reimbursement obligations set forth in this Section 10 shall be
payable by the Company upon execution of this Agreement and, in the future, upon
demand by Escrow Agent. Escrow Agent is expressly authorized and directed, but
shall not be obligated, to, and may, charge against and disburse to itself (to
the extent Rule 15c2-4 under the Securities Exchange Act of 1934, as amended,
permits) from the Escrow Funds (including taking such steps as selling any
investment held as part of the Escrow Funds),

 

8



--------------------------------------------------------------------------------

  from time to time, the amount of any compensation and reimbursement of any
fees, costs and expenses set forth on Schedule A hereto which are due and
payable hereunder, including any amount to which Escrow Agent or any other
Indemnified Party is entitled to seek indemnification pursuant to Section 9
hereof, or any other amount owing to Escrow Agent hereunder. Escrow Agent shall
notify the Company of any disbursement from the Escrow Funds to itself or any
other Indemnified Party in respect of any compensation or reimbursement
hereunder and shall furnish to the Company copies of all related invoices and
other statements. Subject to Rule 15c2-4 under the Securities Exchange Act of
1934, as amended, the Company hereby grants to Escrow Agent and the other
Indemnified Parties a security interest in and lien upon the Escrow Funds
(i) for the payment of any fees, costs, expenses and other amounts due to Escrow
Agent or any other Indemnified Party hereunder and (ii) to secure any and all
obligations of the Company in this Agreement with the right to offset any amount
due any of them under this Agreement against the Escrow Funds. If for any reason
funds in the Escrow Funds are insufficient to cover such amount, the Company
shall pay, upon demand, such amounts to Escrow Agent or any other Indemnified
Party upon receipt of copies of related invoices and other statements.

 

11. Representations and Warranties. Each of the Company and the Placement Agent
severally covenants and makes the following representations and warranties to
Escrow Agent:

 

  (a) It is duly organized, validly existing, and in good standing under the
laws of the state of its incorporation or organization, and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

  (b) This Agreement has been duly approved by all necessary action, including
any necessary shareholder or membership approval, has been executed by its duly
authorized officers, and constitutes its valid and binding agreement enforceable
in accordance with its terms.

 

  (c) The execution, delivery, and performance of this Agreement is in
accordance with the agreements related to the Financing and will not violate,
conflict with, or cause a default under its articles of incorporation, bylaws,
management agreement or other organizational document, as applicable, any
applicable law, rule or regulation, any court order or administrative ruling or
decree to which it is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement, including the
agreements related to the Financing, to which it is a party or any of its
property is subject.

 

  (d) Escrow Agent is appointed to act as agent only for the limited purposes
set forth in this Agreement; no representation, statement, communication or
other suggestion shall be made that Escrow Agent has investigated the
desirability or advisability of investment in the Shares or has approved,
endorsed or passed upon the merits of purchasing the Shares; and the name of
Escrow Agent has not and shall not be used in any manner in connection with the
offering of the Shares other than to state that Escrow Agent has agreed to serve
as escrow agent for the limited purposes set forth in this Agreement.

 

9



--------------------------------------------------------------------------------

  (e) No party other than the parties hereto has, or shall have, any lien, claim
or security interest in the Escrow Funds or any part thereof. No financing
statement under the Uniform Commercial Code is on file in any jurisdiction
claiming a security interest in or describing (whether specifically or
generally) the Escrow Funds or any part thereof.

 

  (f) It possesses such valid and current licenses, certificates, authorizations
or permits issued by the appropriate state, federal or foreign regulatory
agencies or bodies necessary to conduct its respective businesses, and it has
not received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such license, certificate,
authorization or permit.

 

  (g) All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of Escrow Funds.

 

12. Patriot Act Disclosure. The Company acknowledges that a portion of the
identifying information provided to Escrow Agent pursuant to Section 3 hereof is
being requested in connection with the USA Patriot Act, Pub.L.107-56 (the
“Act”), and the Company agrees to provide any additional information requested
by Escrow Agent in connection with the Act or any similar law, rule, regulation,
order, or other governmental act to which Escrow Agent is subject, in a timely
manner and consent to Escrow Agent obtaining from third parties any such
identifying information. The Company represents that all identifying information
set forth on Schedule A hereto, including its Taxpayer Identification Number
assigned by the Internal Revenue Service or any other taxing authority, is true
and complete on the date hereof and will be true and complete at the time of any
disbursement of Escrow Funds. For a non-individual person such as a charity, a
trust, or other legal entity, Escrow Agent may require documentation to verify
formation and existence as a legal entity. Escrow Agent may also require
financial statements, licenses, identification and authorization documentation
from any individual claiming authority to represent the entity or other relevant
documentation.

 

13. Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this
Agreement, the parties hereto agree that the United States District Court for
the Southern District of the State of New York shall have the sole and exclusive
jurisdiction over any such proceeding. If such court lacks federal subject
matter jurisdiction, the parties hereto agree that the Supreme Court of the
State of New York within New York County shall have sole and exclusive
jurisdiction. Any final judgment shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Any of

 

10



--------------------------------------------------------------------------------

  these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit or proceeding in any such court has been brought in an inconvenient
forum.

The parties hereto consent to and agree to submit to the jurisdiction of any of
the courts specified herein and agree to accept service of process to vest
personal jurisdiction over them in any of these courts.

Each party hereto irrevocably and unconditionally waives any right to a trial by
jury and agrees that any of them may file a copy of this section of this
Agreement with any court as written evidence of the knowing, voluntary and
bargained-for agreement among the parties hereto irrevocably to waive the right
to trial by jury in any litigation related to or arising under this Agreement.

 

14. Notice. All notices, instructions (pursuant to a Joint Written Direction or
otherwise), approvals, consents, requests, and other communications hereunder
shall be in writing and shall be deemed to have been given (a) when such writing
is delivered by hand or overnight delivery service, or (b) upon telephone
call-back in accordance with Section 15 below, after being sent by e-mail with
PDF attachment from the designated e-mail account(s) of the sending person(s) as
designated on Schedule A hereto to the designated e-mail account(s) of the
receiving person(s) as designated on Schedule A hereto or (c) three (3) Business
Days after being mailed by first class mail (postage prepaid), in each case to
the address set forth on Schedule A hereto or to such other address as each
party hereto may designate for itself by like notice.

 

15. Security Procedures. If notices, instructions (pursuant to a Joint Written
Direction or otherwise), approvals, consents, requests, and other
communications, are received by the Bank or Escrow Agent by e-mail at its e-mail
account(s) as designated on Schedule A hereto, the Bank and Escrow Agent are
authorized, but not required, to seek prompt confirmation of such communications
by telephone call-back to the sending person or persons’ telephone number(s) as
designated on Schedule A hereto, and the Bank and Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so designated in
that call-back. Any e-mail by PDF attachment executed by more than one person
shall be sent by each signatory. The persons and their telephone numbers
authorized to receive call-backs as designated in Schedule A hereto may be
changed only in a writing actually received and acknowledged by the Bank and
Escrow Agent and delivered in accordance with Section 14 above and, if
applicable, this Section 15. If Escrow Agent is unable to contact any such
designated person, Escrow Agent is hereby authorized (but not required) both to
receive written instructions from and seek confirmation of such instructions by
telephone call-back to any one or more of the Company’s or the Placement Agent’s
executive officers (each, an “Executive Officer”), as the case may be, who shall
include individuals holding titles of President or more senior thereto, as
Escrow Agent may select. Such Executive Officer(s) shall deliver to Escrow Agent
a fully executed incumbency certificate upon Escrow Agent’s request, and Escrow
Agent may rely upon the confirmation of anyone purporting to be any such
Executive Officer(s). The parties to this Agreement acknowledge and agree that
the security procedures set forth above are commercially reasonable.

 

11



--------------------------------------------------------------------------------

The Bank and Escrow Agent in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by the Company to identify (i) a
beneficiary, (ii) a beneficiary’s bank, or (iii) an intermediary bank. The Bank
and Escrow Agent may apply any of the Escrow Funds for any payment order it
executes using any such identifying number, even where its use may result in a
person other than a beneficiary being paid, or the transfer of funds to a bank
other than a beneficiary’s bank or an intermediary bank designated.

 

16. Amendment or Waiver. This Agreement may be changed, waived, discharged or
terminated only by a writing signed by the parties hereto; provided, however,
that the Bank’s signature (agreement) is not required in respect to any change
to, waiver of, discharge or termination of any section to which it is not
subject. No delay or omission by any party hereto in exercising any right with
respect hereto shall operate as a waiver. A waiver on any one occasion shall not
be construed as a bar to, or waiver of, any right or remedy on any future
occasion.

 

17. Severability. To the extent any provision of this Agreement is prohibited by
or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

18. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without giving effect
to the conflict of laws principles thereof.

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto relating to the holding, investment and disbursement of
Escrow Funds and sets forth in their entirety the obligations and duties of
Escrow Agent with respect to the Escrow Funds.

 

20. Binding Effect. All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of the Company, Escrow Agent and the Placement
Agent.

 

21. Execution in Counterparts. This Agreement and any Joint Written Direction
may be executed in two or more counterparts, which when so executed shall
constitute one and the same agreement or direction. Subject to Section 14 and
Section 15 hereof, this Agreement and any Joint Written Direction may be
executed and delivered by e-mailing a PDF version of a signed signature page,
which shall have the same force and effect as the delivery of an originally
executed signature page.

 

22. Dealings. Escrow Agent and any stockholder, director, officer or employee of
Escrow Agent may buy, sell, and deal in any of the securities of the Company and
become pecuniarily interested in any transaction in which the Company may be
interested, and contract and lend money to the Company and otherwise act as
fully and freely as though it were not Escrow Agent under this Agreement.
Nothing herein shall preclude Escrow Agent from acting in any other capacity for
the Company or for any other entity.

 

12



--------------------------------------------------------------------------------

23. Currency. The currency applicable to any amount payable or receivable under
this Agreement is United States dollars.

 

24. Late Payment. If any amount due to Escrow Agent under this Agreement is not
paid within 30 days (subject to any longer time period prescribed herein) after
notice to the Company (other than any amount that is subject to good faith
dispute), the Company shall pay interest thereon (from the due date to the
payment date) at a per annum rate equal to ten (10) percent.

 

25. Force Majeure. Notwithstanding anything to the contrary hereunder, Escrow
Agent shall not be liable for any delay, failure to perform, or other act or
non-act resulting from acts beyond its reasonable control, including acts of
God, terrorism, shortage of supply, labor difficulties (including strikes), war,
civil unrest, fire, floods, electrical outages, equipment or transmission
failures, internet interruption, vendor failures (including information
technology providers), and other similar causes.

 

26. No Third Party Beneficiaries. This Agreement and all of its terms and
conditions are for the sole and exclusive benefit of the parties hereto and
their respective permitted successors and assigns. Nothing expressed or referred
to in this Agreement will be construed to give any person or entity other than
the parties to this Agreement any legal or equitable rights, remedy, or claim
under or with respect to this Agreement or any term or condition of this
Agreement.

 

27. No Strict Construction. The parties hereto have participated jointly in the
negotiation and draft of this Agreement. In the event any ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if it
were drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of
authorship of any provision of this Agreement.

 

28. Priority.

 

  (a) In the event of any conflict between the provisions of Schedule A or
Schedule B hereto and the remainder of this Agreement, this Agreement shall be
construed in a manner prescribed by Escrow Agent acting in good faith.

 

  (b) Nothing contained in this Agreement shall amend, replace or supersede any
agreement between the Company and Escrow Agent to act as the Company’s transfer
agent, which agreement shall remain of full force and effect.

 

29. Headings. The headings in this Agreement are for convenience purposes and
shall be ignored for purposes of enforcing this Agreement, do not constitute a
part of this Agreement, and may not be used by any party hereto to characterize,
interpret, limit or affect otherwise any provision of this Agreement.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

AMPIO PHARMACEUTICALS, INC. By:  

/s/ Michael Macaluso

  Name: Michael Macaluso   Title: Chairman of the Board

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

as Escrow Agent

By:  

/s/ Joseph M. Smith

  Name: Joseph M. Smith   Title: Director

FORDHAM FINANCIAL MANAGEMENT, INC.,

as Placement Agent

By:  

/s/ William Baquet

  Name: William Baquet   Title: President & CEO

 

14



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Escrow Funds.

Escrow Funds wiring instructions:

JP MORGAN CHASE BANK

ABA # 021 000 021

ACCT # 957-341288

ACCT NAME: AMERICAN STOCK TRANSFER & TRUST COMPANY

AS AGENT FOR AMPIO PHARMACEUTICALS

FBO . . . (CLIENT/INVESTOR’S NAME)

 

2. Escrow Agent Fees.

 

Acceptance Fee:

   $ -0-      

Escrow Fee:

   $ 2,500.00      

Out-of-Pocket Expenses:

   $        

Transactional Costs:

   $ -0-      

Other Fees/Attorney, etc.:

   $ -0-      

TOTAL

   $        

The Acceptance Fee and the Escrow Fee are payable upon execution of this
Agreement. In the event the escrow is not funded, the Acceptance Fee and all
related expenses, including attorneys’ fees, costs and expenses remain due and
payable, and if paid, will not be refunded.

The fees quoted in this schedule apply to services ordinarily rendered in the
administration of an escrow account and are subject to reasonable adjustment
based on final review of documents, or when Escrow Agent is called upon to
undertake unusual or extraordinary duties or responsibilities, or as changes in
law, procedures, or the cost of doing business demand. Services in addition to
and not contemplated in this Agreement, including document amendments and
revisions, non-standard cash and/or investment transactions, calculations,
notices and reports, and legal fees, will be billed as expenses.

Unless otherwise indicated, the above fees relate to the establishment of one
escrow account. Additional sub-accounts governed by this Agreement may incur an
additional charge. Transaction costs include charges for wire transfers, checks,
internal transfers and securities transactions.

The fees quoted in this schedule are subject to reasonable adjustment by Escrow
Agent in accordance with its customary practices and if it is called upon to
undertake further unusual or extraordinary duties or responsibilities, or as
changes in law, procedures, or the cost of doing business demand.

 

3. Taxpayer Identification Number.

Company: 26-0179592

 

B-1



--------------------------------------------------------------------------------

4. Notice Addresses.

If to the Company at:

Ampio Pharmaceuticals, Inc.

5445 DTC Parkway, Suite 925

Greenwood Village, Colorado 80111

Tel: (720) 437.6500

If to Escrow Agent at:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: Corporate Actions

Tel: (718) 921.8200

with copy to:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: General Counsel

Tel: (718) 921.8200

If to the Placement Agent at:

Fordham Financial Management, Inc.

14 Wall Street, 18th Floor

New York, New York 10005

Tel: (212)732.8500

 

5. Designated Email Accounts and Telephone Call-Back Numbers (for persons
designated to send and receive notices by e-mail).

 

Company:    Name    Email Address    Phone Mark McGregor      
MMcGregor@ampiopharma.com    (720)437-6502 Escrow Agent:    Name    Email
Address    Phone Joe Smith       jsmith@amstock.com    (718)921-8135
Placement Agent:    Name    Email Address    Phone William Baquet      
wbaquet@fordhamfinancial.com    (212)732.8500 Phyllis Henderson      
phenderson@fordhamfinancial.com    (646)467-5405

 

B-2



--------------------------------------------------------------------------------

SCHEDULE B

 

1. Certificates of each of the Chief Financial Officer and the Corporate
Secretary of the Company that (a) the Company has prepared and filed in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and published rules and regulations thereunder (the “Rules
and Regulations”) adopted by the Securities and Exchange Commission (i) a
“shelf” registration statement on Form S-3 (File No. 333-177116), which became
effective as of October 28, 2011, and (ii) a preliminary prospectus supplement
pursuant to Rule 424 of the Rules and Regulations on December 20, 2011 in
connection with the Offering, and (b) all representations and warranties of the
Company set forth in the Agreement are true and correct in all material respects
on and as of the date of such certificate as if made on the date thereof; and

 

2. Certificate of each of an authorized officer and the Corporate Secretary of
the Placement Agent that all representations and warranties of the Placement
Agent set forth in the Agreement are true and correct in all material respects
on and as of the date of such certificate as if made on the date thereof.

 

B-3